Citation Nr: 0218769	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to June 30, 1999 for 
a total disability evaluation for compensation purposes on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942, December 1945 to January 1946, and from July 
1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA)  Regional Office (RO) in Manila, Republic of the 
Philippines.  

In March 2000, the RO granted entitlement to a TDIU, 
effective October 6, 1999.  The veteran then expressed his 
disagreement with the effective date, and in April 2001, the 
RO granted an earlier effective date of June 30, 1999, based 
on the date of receipt of an informal claim.

As the veteran has contended that the effective date for the 
TDIU should be at least November 1, 1996, the RO also issued 
a statement of the case in April 2001, in which it denied an 
effective date earlier than June 30, 1999.  The veteran has 
submitted a timely VA Form 9, Appeal to Board of Veterans' 
Appeals.

An April 2002 informal hearing presentation from the 
veteran's accredited representative has been associated with 
the claims file.


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. At the time of the October 1, 1997 rating decision, the 
veteran's schedular rating met the minimum criteria of 
section 4.16(a), but there was no evidence of current 
service-connected unemployability. 



3. The veteran's informal claim of entitlement to a TDIU is 
considered to have been reasonably raised as of June 30, 
1999, and no earlier.  

4. It is not factually ascertainable within the year 
preceding the claim that the veteran was unable to secure 
or follow substantially gainful employment due to service-
connected disability.


CONCLUSION OF LAW

The criteria for an effective date, prior to June 30, 1999, 
for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  


Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it issued its April 2001 
statement of the case (SOC).  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  

The RO advised the veteran of the evidence necessary to 
substantiate his earlier effective date claim by various 
documents.  In September 1999, the RO sent the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  At that time, the RO 
notified him that he may be eligible for a TDIU and notified 
him of what was needed to substantiate such a claim.

Additionally, the veteran was advised of the applicable 
criteria concerning the assignment of effective dates for an 
increased rating by the April 2001 SOC.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria that govern the assignment of effective dates.  In 
addition, the SOC indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  VA has 
accordingly satisfied its duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claims file shows that the RO has made reasonable 
efforts to obtain all identified relevant evidence and has 
received either the requested evidence or a negative 
response from medical providers and other sources.  
     
Given the nature of the earlier effective date claim, 
development for a VA examination is unnecessary.  That is, a 
VA examination to establish the current level of severity or 
for a nexus opinion is not needed because the current issue, 
entitlement to an earlier effective date for a TDIU, does 
not concern such matters.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002).  

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity 
to submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so, to include the submission of 
evidence and arguments through April 2002.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Criteria

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a). 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA. 38 
C.F.R. § 3.151 (2002).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit. 38 C.F.R. § 3.1(p) (2002).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2002).

In some cases, a report of examination or hospitalization 
may be accepted as an informal claim for benefits if it 
meets the requirements of 38 C.F.R. § 3.157(b). Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Also, the CAVC has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability. 
Norris v. West, 12 Vet. App. 413 (1999); see also Roberson 
v. Principi, 251 F.3d 1378, 1384 (2001) (when an RO is 
considering a rating increase claim from a claimant whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of service-connected 
unemployability in the claimant's claims file evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for an individual unemployability 
rating); Coyalong v. West, 12 Vet. App. 524, 531 (1999) (if 
a veteran has a certain level of schedular rating for a 
service-connected disability or disabilities and if he 
presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100 percent 
rating).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to 
age, are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
See VAOPGCPREC 75-91.

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation, consistent with his education and occupational 
experience, as a result of service-connected disability; 
provided that, in pertinent part, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability rated 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).


Analysis

On October 18, 1996, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the veteran 
requested, in pertinent part, an increased evaluation of 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for ischemic heart disease (beriberi 
residuals).

On October 1, 1997, the RO granted entitlement to service 
connection for ischemic heart disease and assigned a 60 
percent evaluation, effective October 18, 1996.  Also at 
that time, the evaluation of PTSD was increased from 10 to 
30 percent, effective October 18, 1996.

In a letter received at the RO on June 30, 1999, the veteran 
asserted that VA had failed to inform him of his right to 
claim for a TDIU.  He requested a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, and noted that such form should have been 
furnished to him when the October 1997 rating decision was 
issued.

VA regulation provides that upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form is to be forwarded to the claimant for execution. If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155. 


In September 1999, the RO sent to the veteran a VA Form 21-
8940.  On October 6, 1999, the RO received a completed VA 
Form 21-8940, in which the veteran indicated that his 
ischemic heart disease and PTSD had prevented securing or 
following substantially gainful work since 1992.

In March 2000, the RO granted entitlement to a TDIU, 
effective October 6, 1999.  The veteran then expressed his 
disagreement with the effective date, and in April 2001, the 
RO granted an earlier effective date of June 30, 1999, based 
on the date of receipt of the June 30, 1999 letter 
requesting a VA Form 21-8940, which the RO properly 
considered an informal claim.

As set forth above, the CAVC has fashioned a rule to the 
effect that when an RO is considering entitlement to an 
increased rating for an individual whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control, evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU.  Coyalong, 12 Vet. App. 
at 531.

Here, although the veteran met the minimum criteria of 
section 4.16(a) at the time of his October 18, 1996 claim 
for an increased rating and service connection, the record 
contained little, if any, current objective evidence of 
unemployability.  

The record contains virtually no treatment records, and the 
examination reports of record fail to reasonably raise a 
claim of a TDIU because they make no mention of the impact 
of his disabilities on employability.  

An April 1995 VA examination documents that the then 75-
year-old veteran had a long employment history as a security 
guard prior to his retirement in 1980.  PTSD examination in 
1996 provided a similar work history, without mention of 
current unemployability.  



A social survey from 1997 included comments that the veteran 
was industrious and active in his community; he had been 
seen shopping, attending church, and traveling to Manila.  
In short, the evidentiary record prior to his claim for a 
TDIU contains virtually no indication of service-connected 
unemployability.

Based on the foregoing, the Board finds that although the 
veteran met the minimum criteria of section 4.16(a) at the 
time of his October 18, 1996 claims, because there was no 
evidence of current service-connected unemployability in the 
claims file prior to June 30, 1999, an informal claim for a 
TDIU was not reasonably raised before that time.

Also based on the foregoing evidence, the Board finds that 
it was not factually ascertainable in the year prior to this 
claim that he was unable to engage in or maintain 
substantially gainful employment.  The Board notes that the 
submitted information and evidence received in the year 
prior to the TDIU claim pertained solely to entitlement to 
aid and attendance allowance for the veteran's spouse.  The 
first specific reference to his employability was in the 
June 30, 1999 informal claim.

On review of all the evidence of record, the Board concludes 
that the criteria for an earlier effective date have not 
been met.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  
Absent a showing of CUE (not reasonably raised here), there 
is no legal basis for the Board to assign an effective date 
earlier than that which has already been assigned.  Id.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for an earlier effective date.  
In this regard, although he is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim.  See Gilbert, supra.


ORDER

Entitlement to an effective date, prior to June 30, 1999, 
for a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

